Citation Nr: 0816216	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-07 232	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with intervertebral disc 
syndrome.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The appellant had active duty for training from February 10, 
1984, to April 5, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In July 2006, jurisdiction over the 
appellant's claims file was transferred from the Houston RO 
to the RO in New Orleans, Louisiana.  In November 2006, 
jurisdiction over the claims file was transferred from the 
New Orleans RO to the RO in Detroit, Michigan.

In May 2007, the appellant was notified of the time and place 
of a Board hearing he had requested in connection with his 
appeal.  See 38 C.F.R. § 20.704(b) (2007).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the appellant's claims for service connection for 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome, and for depression.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The appellant is seeking service connection for degenerative 
disc disease of the lumbar spine with intervertebral disc 
syndrome and for depression.  The appellant claimed in an 
April 2004 statement that the depression was directly due to 
his early discharge from service, which the Board construes 
as an argument for award of service connection on a direct 
basis.  In an August 2004 statement, however, the appellant 
also contended that the depression was a result of a lack of 
mobility related to his back disability, which he claims 
originated in or was aggravated by service.  

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The Board 
notes that the appellant was provided with notice concerning 
his claims for direct service connection pursuant to the VCAA 
via the issuance of February 2004, April 2004, and June 2004 
notice letters.  However, the RO did not provide the 
appellant with notice of the legal criteria governing claims 
based on secondary service connection.  As the appellant has 
stated a theory of entitlement to service connection for 
depression based on having developed the disability secondary 
to his claimed back disability, the agency of original 
jurisdiction (AOJ) should, prior to readjudication in 
accordance with this remand, issue the appellant a 
supplemental notice letter that specifically addresses his 
claim for secondary service connection, to include notice of 
the issue of aggravation of a non-service-connected 
disability by a service-connected disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  (Although the appellant 
is not now service-connected for a back disability, this 
action will ensure that adequate notice is provided as the 
other actions sought in this remand are completed.)

A review of the appellant's claims file reflects evidence 
that he was awarded Social Security Administration (SSA) 
disability benefits in September 2003.  No such records are 
present in the claims file, however.  As records associated 
with the appellant's SSA award could be relevant to the 
claims on appeal, any available medical or other records 
associated with his reported SSA disability benefits award 
should be obtained and associated with the claims file.  The 
Board notes that once VA is put on notice that the appellant 
is in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

The appellant has also reported in December 2006 statements 
that he is currently receiving treatment for his back 
disability and his psychiatric disability, although he did 
not identify any of his treating physicians or facilities.  
The RO does not appear to have sought from the appellant any 
information or records concerning any such current treatment.  
On remand, the AOJ should thus attempt to identify and obtain 
any records of current treatment for the appellant's claimed 
back disability and depression.  Any records obtained should 
be associated with the appellant's claims file.  

Review of the appellant's claims file further reveals that in 
November 1983, the appellant was medically examined for 
purposes of enlistment in the Army National Guard.  At that 
time, he stated on his report of medical history that he had 
injured his back in a workplace accident several months 
before his enlistment, and he responded "Yes" when asked if 
he had recurrent back pain.  The examining physician 
acknowledged the reported back sprain but stated that the 
appellant's back was "OK" at the time of enlistment.  
Further, clinical examination of the appellant's spine and 
musculoskeletal system was reported as normal.  

In March 1984, during a period of active duty for training, 
service medical records document that the appellant was 
treated for low back pain radiating into his thigh.  A 
radiographic study of the lumbosacral spine noted 
lumbarization of S1 but was otherwise negative, and the 
diagnosis was chronic low back pain.  Examiners noted at the 
time of treatment that the appellant reported a history of 
having injured his back in June 1983, for which injury he 
received several months of workers' compensation and 
underwent chiropractic treatment.  The appellant was 
medically discharged in April 1984 due to his chronic lower 
back pain, which was noted as existing prior to his entry 
into service.  A separation medical examination in March 1984 
noted the appellant's reported history of having sustained a 
low back injury prior to service, which was identified by the 
examining physician as "recurrent back pain since 1983 
following an injury."  Clinical examination of the 
appellant's spine and musculoskeletal system was reported as 
normal, although the examiner noted that the appellant 
carried a diagnosis of back pain at the time of the 
examination.

Private post-service medical records document the appellant's 
intermittent treatment for lower back pain.  Documentation of 
the appellant's July 1984 psychiatric hospitalization 
includes the appellant's report that he was discharged from 
service due to a back injury he sustained in 1983, prior to 
enlistment.  Further treatment for the appellant's back 
disability is noted in September 1998 and November 2003 
private treatment records.

Pursuant to his January 2004 claim for service connection for 
a lumbar spine disability, the appellant was provided a 
medical examination by a VA contractor in April 2005.  The 
examiner conducted physical and radiological examination of 
the appellant and diagnosed him with degenerative disk 
disease of the lumbar spine with intervetebral disk 
syndrome/radiculopathy in the right leg.  In this case, 
although it appears that the April 2005 VA examiner conducted 
a proper evaluation of the appellant's physical condition at 
the time, the Board notes that the examination report offers 
no etiological opinion as to the origins of the appellant's 
back disability or as to whether the back disability was 
aggravated by service beyond the normal progression of the 
disease.  

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Active military service includes active duty, or any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2007).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

In this case, as the evidence notes above, the appellant 
reportedly suffered a back injury in June 1983, prior to his 
service in the Army National Guard.  During his period of 
active duty for training in 1984, he was treated for low back 
pain, for which he was medically separated from active duty.  
At separation from active duty for training, a report of 
medical examination noted the appellant's musculoskeletal 
system as normal, although "back pain" was noted as a 
current diagnosis.  Following service, the appellant was 
intermittently treated for low back pain, as discussed above.  
On VA examination, the appellant was diagnosed with 
degenerative disc disease of the lumbar spine with 
intervertebral disc syndrome.  The examiner, however, failed 
to review the appellant's claims file and did not offer an 
etiological opinion as to any relationship between the 
appellant's degenerative disk disease and his active duty for 
training.  The examiner also did not address whether the 
appellant's current degenerative disc disease of the lumbar 
spine with intervertebral disc syndrome was due to his 
reported pre-service back strain.

As a result of the evidence, as well as the law and 
regulations in effect, the Board believes a VA medical 
examination is required to determine whether the appellant 
had a back disability that pre-existed his period of active 
duty for training and whether any back disability was 
incurred or aggravated during such training.  Likewise, a 
medical determination is needed to answer the question of 
whether pre-existing back disability, as noted at the time of 
his entrance onto active duty for training, was aggravated 
during such service.  38 C.F.R. § 3.303.  Under these 
circumstances, the appellant should be scheduled for a VA 
orthopedic examination at an appropriate VA medical facility, 
and the examiner asked to opine on the above-noted matters.  
See 38 U.S.C.A. § 5103A.  

Regarding diagnosis of the appellant's depression, the Board 
notes that the service medical records are silent as to 
complaints of or treatment for mental disability.  Relevant 
post-service medical records document, however, that the 
appellant was hospitalized in July 1984 for a suicide 
attempt.  Records of this hospitalization are present in the 
appellant's claims file.  He was again treated for attempted 
suicide in August 1984 and has received ongoing mental health 
care since that date, as documented by records associated 
with the claims file.  In that time, the appellant has been 
variously diagnosed with depression, organic brain syndrome, 
adjustment disorder with disturbances of emotions and 
conduct, atypical psychoses, mixed personality disorder, and 
bipolar disorder with psychotic features.  

In light of the appellant's current contentions and the 
assessments discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the appellant in 
fact has depression, and whether any such diagnosed 
disability is related either to his period of service or to 
his claimed back disability.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  The Board will therefore 
remand to afford the appellant a VA examination in order to 
obtain a current diagnosis based on both examination and a 
thorough review of his claims file.  Specifically, the 
appellant should be afforded a psychiatric evaluation to 
include particular attention to the diagnoses assigned to him 
in prior treatment.  In the report, the examiner should 
address the varied nature of those diagnoses and provide a 
reasoned diagnosis of any psychiatric disability from which 
the appellant currently suffers.  In addition, the examiner 
should address any relationship between any diagnosed 
depression and his time on active duty for training.  
Further, the examiner should address any relationship between 
any diagnosed psychiatric disability and the appellant's 
claimed back disability.

The appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, could result 
in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The case is remanded for the following actions:

1.  The AOJ should review the claims 
file and ensure that all notification 
(in particular, correspondence 
specifically addressing the VCAA notice 
and duty-to- assist provisions) and 
development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.  
This should include requesting that the 
appellant provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record 
pertaining to the claims on appeal.  
Such notice should specifically include 
the legal criteria governing claims for 
secondary service connection.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The letter should also request that the 
appellant provide the necessary medical 
release form (VA Form 21-4142) to allow 
VA to obtain any available records from 
the appellant's current treating 
physicians or facilities.  Any such 
records thus identified should be 
sought, and all records obtained should 
be associated with the appellant's 
claims file.

2.  Any medical or other records relied 
upon by SSA in granting the appellant 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  After securing any additional 
records, the appellant should be 
scheduled for examinations at an 
appropriate VA medical facility.  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the appellant.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Orthopedic Examination-With respect to 
the appellant's period of active duty for 
training in 1984, the examiner should 
state the medical probabilities that, 
despite a normal entry examination in 
November 1983, a back disability existed 
prior to the appellant's period of active 
duty for training in 1984.  The examiner 
should identify the evidence and clinical 
reasons for concluding that any back 
disability pre-existed the appellant's 
active duty for training.

If the examiner concludes that the 
evidence shows that a back disability 
pre-existed the appellant's active duty 
for training, the examiner should also 
indicate whether the evidence shows that 
the back disability was permanently 
worsened beyond its natural progression 
during the appellant's active duty for 
training.  The examiner should then 
indicate whether any current disc disease 
or disc syndrome is related to the 
appellant's period of active duty for 
training, including to any back 
disability that may have begun or which 
was permanently worsened during such 
service.  A complete rationale should be 
provided for all opinions expressed.

Psychological Examination-Psychological 
testing should be conducted with a view 
toward determining a current diagnosis 
for the appellant.  The examiner should 
review the appellant's claims file and 
test results, examine the appellant, and 
provide an opinion as to whether the 
appellant has symptomatology that meets 
the diagnostic criteria for depression or 
any other psychiatric disability.  The 
examiner should also provide an opinion 
as to the medical probabilities that any 
diagnosed depression is attributable to 
the appellant's period of military 
service or to his claimed back 
disability.  It should be noted whether 
any diagnosed depression was caused or 
made permanently worse by the back 
disability.  A complete rationale should 
be provided for all opinions expressed.

4.  The adjudicator should ensure that 
the examination reports comply with this 
remand and the questions presented in the 
examination requests.  If a report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the appellant must be 
furnished a supplemental statement of 
the case and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

